United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-2890
                                 ___________

Olen E. Gibson,                          *
                                         *
            Appellant,                   *
                                         *
      v.                                 *
                                         *
Kansas City Power & Light Company,       *
                                         *
            Appellee,                    *
                                         *   Appeal from the United States
Access Program,                          *   District Court for the
                                         *   Western District of Missouri.
            Defendant,                   *
                                         *       [UNPUBLISHED]
Great Plains Energy,                     *
                                         *
            Defendant,                   *
                                         *
Terry Bassham; David Bodde; Jennifer     *
Butler; Lora Cheatum; Michael J.         *
Chesser; William Downey; Mark            *
English; Mark Ernst; Randall Ferguson,   *
Jr.; William Hall; Luis Jimenez; James   *
Mitchell; William Nelson; Don            *
Prophete; Gerald Reynolds; William       *
Riggins; Larry Rute; Linda Talbott;      *
Robert West; Lori Wright,                *
                                         *
            Defendants.                  *
                                  ___________

                            Submitted: November 12, 2009
                               Filed: November 18, 2009
                                ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Olen Gibson appeals from the District Court’s1 dismissal of his employment-
discrimination action against his former employer. Upon careful de novo review, see
Yankton Sioux Tribe v. U.S. Dep’t of Health and Human Servs., 533 F.3d 634, 639
(8th Cir. 2008) (standard of review), we conclude that the dismissal was proper.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                        -2-